OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on January 4, 1957.
On November 7, 1981, the respondent was found guilty in the United States District Court for the Eastern District of New York, of violating sections 844 (subds [h], [i]), 1341 and 2 of title 18 of the United States Code, in that the respondent, unlawfully, willfully and knowingly, did maliciously damage and destroy, by means of an explosive, a building and its contents; did use an explosive to commit a felony; and, on April 3,1980, did intend to devise a scheme and artifice to defraud and obtain money by means of false pretenses and representations. On January 18, 1982, the respondent was sentenced to concurrent periods of two-years imprisonment on each of 10 counts. The execution of the sentences was stayed pending appeal.
*495The Federal crimes involving the respondent’s use of explosives are cognizable in New York as the class C felony of arson in the third degree under section 150.10 of the Penal Law. Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted and the respondent’s cross motion is denied. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Niehoff, JJ., concur.